       Case 5:20-cv-00416-FB-ESC Document 18 Filed 05/12/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ANN M HERNANDEZ,                                 §
                                                 §
                   Plaintiff,                    §                  SA-20-CV-00416-FB
                                                 §
vs.                                              §
                                                 §
C R BARD INCORPORATED, BARD                      §
PERIPHERAL VASCULAR                              §
INCORPORATED,                                    §
                                                 §
                   Defendants.                   §

                                             ORDER

       Before the Court in the above-styled cause of action is the Motion for Admission Pro Hac

Vice, filed by Donald G. Norris [#17]. Mr. Norris’s application reflects that he is a member in

good standing with the Bar of the State of California and admitted to practice in the Central

District of California and Ninth Circuit Court of Appeals. According to the motion, this is Mr.

Norris’s first application to appear pro hac vice in the Western District of Texas.

       It is this Court’s policy to require all counsel to apply for admission to the Western

District’s federal bar and to follow through with the application as a condition of appearance pro

hac vice in any case. This Court has made an exception for out-of-district counsel if their

practice in the Western District is limited to one or two cases and the applicant has co-counsel

admitted to practice in this Court. Any additional requests by out-of-district counsel require

counsel to apply for admission to the Western District of Texas.

       Mr. Norris’s application lists Gerrit Schulze as his co-counsel in this case, but there is no

record that Mr. Schulze is counsel of record for Plaintiff. Western District records do show that

Mr. Schulze is admitted to practice in this Court, however.             The Court will therefore

conditionally grant Mr. Norris’s motion such that Mr. Norris may appear in this case pro hac

                                                 1
       Case 5:20-cv-00416-FB-ESC Document 18 Filed 05/12/20 Page 2 of 3




vice provided he either applies for admission to the Western District of Texas within 180 days

from the date of this order or Mr. Schulze enters an appearance in this case as Mr. Norris’s co-

counsel.

       Accordingly, IT IS HEREBY ORDERED that the Motion for Admission Pro Hac Vice

[#17] is CONDITIONALLY GRANTED such that Donald G. Norris may appear before this

Court pro hac vice provided he either applies for admission to the Western District of Texas

within 180 days from the date of this Order or Mr. Schulze enters an appearance in this case

within ten days from the date of this Order. Should Mr. Norris fail to comply with this Court’s

order, he will no longer be permitted to represent Plaintiff in this case. The Court further

ORDERS counsel to become familiar with the Local Court Rules of the United States District

Court for the Western District of Texas, a copy of which may be obtained from the United States

District Clerk for the Western District of Texas.

       IT IS FURTHER ORDERED that Donald G. Norris immediately tender the amount of

$100.00, payable to Clerk, U.S. District Court, in compliance with Western District of Texas

Local Rule AT-1(f)(2) if he has not already done so.

       IT IS FURTHER ORDERED that Donald G. Norris, pursuant to Section 6 of the

Administrative Policies and Procedures for Electronic Filing in Civil and Criminal Cases in the

Western District of Texas, must register as a filing user within ten days of this Order, if he has

not already done so. Mr. Norris’s pro hac vice status shall not take effect until he has complied

with all of the requirements contained in this Order.




                                                    2
Case 5:20-cv-00416-FB-ESC Document 18 Filed 05/12/20 Page 3 of 3




IT IS SO ORDERED.

SIGNED this 12th day of May, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                       3
